Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group II, claims 1-13 in the reply filed on 7/1/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 14-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
	The information disclosure statement filed 6/10/22; 4/13/21 has been considered.

Oath/Declaration
	Oath/Declaration filed on 1/29/21 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent Publication No. 2014/0061944)
Referring to figures 1-15, Lin et al. teaches a method of fabricating semiconductor package comprising steps of: disposing a plurality of semiconductor devices (124) on a carrier (140); forming an encapsulation (158) on the carrier (140), the encapsulation is configured to cover the plurality of semiconductor devices (124) and includes a recession (164/236, see figure 4e, 8a), wherein the recession includes a strengthening portion (160/237) and a recessed portion (164/236), the strengthening portion (160/237) protrudes from the recessed portion (164/236)and surrounds the recessed portion (see figures 4e, 8a); and removing the strengthening portion of the recession of the encapsulation (see figures 4j-4k, 8g-8h) .
Regarding to claim 2, the plurality of semiconductor devices (124) are embedded in the recessed portion of the recession (236, see figure 8a).
Regarding to claim 3, the plurality of the semiconductor devices (124) are not embedded in the strengthening portion (237, see figure 8a).
Regarding to claim 5, wherein a plurality of stiffening ribs (358) are disposed on a recession bottom of the recession (see figure 14).
Regarding to claim 7, wherein each of the plurality of semiconductor devices (124) includes a chip having an active surface and a back surface, the active surface is configured to contact with the carrier (140/142/144) and the back surface is covered by the encapsulation (158, 238) there are a plurality of pads (132) on the active surface, wherein a redistribution layer (257) is disposed on the active surface after removing the carrier (140/142/144) and is electrically connected to the plurality of pads, and a plurality of connectors (256) are disposed on the redistribution layer, and each of the plurality of connectors is electrically connected to each of the plurality of pads via the redistribution layer (see figure 8f).
Regarding to claims 8, 9, the step of forming the encapsulation encapsulation (158, 238) on the carrier (140/142/144) includes sub-steps of: providing a mold having a mold cavity (see figures 4c, 8a); placing the carrier (140/142/144) and the plurality of semiconductor devices (124) thereon in the mold cavity of the mold; putting an encapsulating material (158, 238) into the mold cavity; and curing the encapsulating material to form the encapsulation (see paragraphs# 56, 68, 80, 93), wherein the mold cavity has a concave shape and configured to form the encapsulation having the recession directly (see figure 8a).
Regarding to claims 10, 11, wherein each of the plurality of semiconductor devices (124) includes a chip having an active surface and a back surface, the back surface is configured to contact with the carrier (140/142/144), there are a plurality of pads (132) and a plurality of bumps on the active surface, each of the plurality of bumps is electrically connected to each of the plurality of pads (132), wherein a bottom surface of the encapsulation is configured to be grinder to expose the plurality of bumps (132) on the bottom surface after forming the encapsulation on the carrier, a redistribution layer (258) is disposed on the bottom surface and electrically connected to the plurality of bumps (132), and a plurality of connectors (256) are disposed on the redistribution layer, and each of the plurality of connectors (256) is electrically connected to each of the plurality of pads (132) via the redistribution layer (258, see figure 8f).
Regarding to claims 12-13, the step of forming the encapsulation (158, 238) on the carrier includes sub-steps of: providing a mold having a mold cavity(see figures 4c, 8a); placing the carrier and the plurality of semiconductor devices (124) thereon in the mold cavity of the mold (see figures 4c, 8a); putting an encapsulating material (158, 238) into the mold cavity; curing the encapsulating material to form the encapsulation (see paragraphs# 56, 68, 80, 93); and grinding the encapsulation to form the recession (see figure 4e, 8a, paragraphs# 58). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Publication No. 2014/0061944) as applied to claims 1-3, 5, 7-13 above in view of Hosseini et al. (U.S. Patent Publication No. 2015/0060872).
Referring to figures 1-15, Lin et al. teaches a semiconductor device having an encapsulation on the devices.
However, the reference does not clearly teach the specific distance, and adhering the encapsulation to a dicing tape.
 In re claim 4, the specific distance is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species. ln re Jones, 162 USPQ 224 (CCPA 1955) (the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to prior art range.  See M.P.E.P 2144.05 III.
In particular, Lin et al. suggest that the distance of the encapsulation (see figures 4e, 8a, paragraphs# 56, 68, 80, 93).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention filed was made would optimize the specific distance between the encapsulant and the recession portion in Lin et al. because choosing the optimum ranges to form a layer is known in the semiconductor art to form a desired device.
Hosseini et al. teaches removing the carrier (30); adhering the encapsulation (40) to a dicing tape (50); and dicing the encapsulation (40) into a plurality of semiconductor package elements (100, see figures 2e-2g, meeting claim 6). 
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention filed was made would adhering the encapsulation to a dicing tape and dicing the encapsulation into a plurality of semiconductor package elements in Lin et al. as taught by Hosseini et al. because the process is known in the art to secures wafer with strong adhesion to ensure dicing without any slipping.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893